Exhibit 21 Merge Healthcare Incorporated Subsidiaries as of February 17, 2012 Subsidiary Organized Under the Laws of Merge Healthcare Canada Corp. Ontario, Canada Cedara Software (Shanghai) Co. Ltd. China Confirma Europe GmbH i.L Germany Confirma Europe LLC Washington etrials Worldwide Limited United Kingdom Merge Asset Management Corp. Delaware Merge Cedara ExchangeCo Limited Ontario, Canada Merge eClinical Inc. Delaware Merge Healthcare Solutions Inc. Delaware Merge Technologies Holdings Co. Nova Scotia, Canada Requisite Software Inc. Delaware Merge SF Holdings, Inc. Delaware Merge SH Holdings, Inc. Delaware O.I.S. Global Ltd. P.C. Israel CCS Pawlowski GmbH (63% of voting stock owned by Merge) Germany
